        Case 1:19-cv-05523-ODE Document 12 Filed 01/31/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

BERKELEY VENTURES II, LLC,

        Plaintiff,
                                               CIVIL ACTION FILE NO.
vs.                                               1:19-cv-05523-ODE

SIONIC MOBILE CORPORATION
and RONALD D. HERMAN,

        Defendants.


      AMENDED AND RESTATED CERTIFICATE OF COMPLIANCE
                       AND SERVICE

       I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify I have

electronically filed, on January 30, 2020, the Memorandum in Support of

Sionic Mobile Corporation’s Motion to Dismiss with the Clerk of Court using

the CM/ECF system which will automatically send email notification of such

filing to attorneys of record, as follows:

                                 Bryan E. Busch
                                 Laura Mirmelli
                      Busch, Slipakoff, Mills & Slomka, LLC
                            Riverwood 100, 21st Floor
                            3350 Riverwood Parkway
                                Atlanta, GA 30339
Case 1:19-cv-05523-ODE Document 12 Filed 01/31/20 Page 2 of 2




                                 /s/ Simon Jenner
                                 Georgia Bar No. 142588
                                 Attorney for Defendant
                                 Baker Jenner LLLP
                                 210 Interstate North Parkway SE
                                 Suite 100
                                 Atlanta, GA 30339
                                 Telephone: (404) 400-5955
                                 E: simon.jenner@bakerjenner.com
